DETAILED ACTION
Claims 1-4,7-12,15,16 and 18-20 are pending. 
Claims 5,6,13,14 and 17 have been cancelled.
This action is in response to the amendment and reply filed 2/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2022 and 3/2/2022 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
			 		Allowable Subject Matter
Claims 1-4,7-12,15,16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or renders as obvious “the jet having a flange abutting an inner shoulder of the spool” in combination with the rest of the limitations in claims 1 and 18.
The reference to  Hori et al. (US 5813310) discloses a spring-loaded jet (48, see Fig. 15) having a flange abutting an inner shoulder of a valve poppet, however, it is not seen as being obvious, how to properly set forth an obviousness rejection with the secondary reference to Kolchinsky (US 4725039) due to the interaction of the solenoid with the valve assembly in Kolchinsky.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753